Citation Nr: 1505207	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-33 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include consideration of whether the death resulted from willful misconduct.


REPRESENTATION

Appellant represented by:	Steve Hoffman, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1994 to January 2010.  He died while on active duty in January 2010, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Appellant's case is currently under the jurisdiction of the RO in San Diego, California.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  

The Appellant contends that the Veteran's death while serving on active duty in the U.S. Navy was deemed to be in the line of duty and should have resulted in the award of service connection.  The Veteran's January 2010 death certificate lists "acute and chronic alcoholism" as the immediate cause of death.  Cardiomegaly is listed as a significant condition contributing to the death.  

An August 2010 Department of Defense memorandum concerning the Line of Duty/Misconduct investigation into the Veteran's death noted that the Veteran and his roommate were drinking all afternoon and evening on January [redacted], 2010.  The memorandum states that later that evening both men went outside to retrieve some belongings when the Veteran fell head first onto the concrete curb.  After stumbling a few times, the Veteran was assisted to his bed.  However, the memorandum notes that the next morning, the Veteran was unable to regain consciousness and ultimately died.  The memorandum notes that an autopsy conducted on January [redacted], 2010 found that the injury to the Veteran's head caused no injury or trauma to his brain.  The autopsy findings also noted that the Veteran's liver and heart were enlarged.  Autopsy findings dated in May 2010 showed that the Veteran had cardiomegaly, marked pulmonary edema and congestion, cerebral edema, and a focal abrasion on the right side of the forehead with no underlying contusion.  Postmortem toxicological analyses revealed that the Veteran had a blood alcohol level of 0.18 percent.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 3 .105; 38 C.F.R. § 3.301.  

A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of laws administered by the Department of Veterans Affairs.  38 C.F.R. § 3.1(n).

Important for this decision, however, the simple drinking of alcoholic beverages is not of itself "willful misconduct."  38 C.F.R. § 3.301(c)(2).  Rather, it is the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Id.  

In this case, the RO determined in its October 2010 administrative decision that the Appellant was not entitled to benefits because the Veteran's principal cause of death was alcoholism, which was due to the Veteran's willful misconduct.  The Veteran's case was then sent to a VA examiner for a medical opinion on the relationship between cardiomegaly and other autopsy findings to the Veteran's cause of death.  In a February 2013 VA opinion, an examiner concluded that the principal cause of the Veteran's death was acute and chronic alcoholism which resulted in significant cardiomyopathy with subsequent death.  The VA examiner also stated that the Veteran's alcoholism resulted in cardiomegaly, heart failure due to congestion, pulmonary edema, and cerebral edema.  

The VA examiner's opinion did not provide any rationale or medical explanation for his conclusion that the primary cause of death listed on the Veteran's death certificate (alcoholism) resulted in his cardiomegaly.  Therefore, a remand is necessary to afford the Appellant another opinion to determine whether the Veteran's cardiomegaly was the result of alcoholism or a medical condition unrelated to the Veteran's alcohol consumption which contributed to his death.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for a medical opinion on the cause of the Veteran's death.  The VA examiner is requested to review all pertinent records associated with the claims file, including the service treatment records, autopsy reports, and the Appellant's assertions.  The examiner should render an opinion on the following questions:

(a)  What was/were the primary/immediate cause(s) of the Veteran's death?

(b)  What were the contributing conditions leading to the primary/immediate cause(s) of the Veteran's death?

(c)  Is it at least as likely as not (i.e., 50 percent 
or greater probability) that the Veteran had a medical condition unrelated to alcohol consumption which caused, contributed substantially or materially to, or aided or lent assistance to, the Veteran's death?  If so, please state the medical condition and provide an explanation.  In answering this question, the examiner should specifically address the February 2013 VA examiner's contention that the cardiomegaly listed on the Veteran's death certificate was the result of alcoholism.

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 

For a service-connected disability to contribute to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.

A complete and detailed rationale should be given for all opinions and conclusions expressed, with a discussion of the facts and medical principles involved in forming the basis of any opinion. 

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  

2.  Then readjudicate the Veteran's claim.  The readjudication must take into consideration the provisions of 38 C.F.R. 3.1(n) which provides that a service department finding that injury, disease, or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the facts and the requirements of the laws administered by the VA.  If any benefit remains denied, issue a Supplemental Statement of the Case (SSOC), and give the Appellant and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



